Title: To James Madison from “Leontius,” No. 1, 9 February 1810 (Abstract)
From: “Leontius”
To: Madison, James


9 February 1810. No. 1. Warns JM of the dangers of being too mild-mannered and virtuous for his own good. Refers JM to a letter “which bears the mark of genius” and begs him not to disregard its contents as “the raving of one stung with disappointment and brooding over the extinction of ambitious hopes.” The letter “contains facts which speak with a force not to be resisted.… The character of the men who surround you are [sic] eloquently described.” Urges JM to “assume a firmness and energy not originally your own, & evince to America and the world that you are not the humble tool of a faction.”
Declares that events have rendered irrelevant the differences between Democrats and Federalists. Those who formerly advocated French liberty are now the admirers of French despotism, and Democratic editors have transferred their “love for pure republican institutions” to “one of the most unqualified arbitrary governments that have trampled down the liberties of mankind.” Cites the case of those so-called Republicans who justified Napoleon’s recent usurpation of the Spanish crown. Cannot believe JM approves of the views and measures of this faction but fears that he is “irresistibly borne along by the tide that bouyed [sic] you up to your present elevation.” Asserts JM is superior to those who placed him at the head of the administration but he is “excelled by them in all the low arts of intrigue and cunning.” Exhorts him therefore to “break the Lilliputian ties by which you are bound, and no longer give your sanction to measures that disgrace the signature of Publius.”
Adduces JM’s appointment of Robert Smith to the Department of State as evidence of his subservience to a faction. Asks why “the venerable Genevan [Gallatin] was put aside to make way for this mushroom statesman.” Claims Robert Smith is “but one among a very numerous connection who pant … for power.… Even now they look proudly on the presidential seat, and envy you that station.” The history of France proves the danger of entrusting too much power to a single family; assumes, despite Napoleon’s mistreatment of “an American lady of unparalled beauty” who married his brother, that the French emperor will use her American relatives to advance his interests. The Smith family and their supporters will not be able to resist the temptation of titles and pensions. Warns JM not to be deceived by the recent retirement of one of their number from Congress to his farm in Virginia. Hints that this gentleman aspired to replace Gallatin in the Treasury Department but urges JM to leave him in Virginia and to allow “the shades of retirement [to] thicken around him.”
Has no personal quarrel with the Smith family, but will always protest “against abandoning to a few ambitious men, the dearest interests of my country.”
 